DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the recitation of “representing a series of signaling state of physical general-purpose input/output (GPIO) in a batch that is configured to be repetitively executed by a remote device in accordance with an execution mode for the batch and in accordance with timing information configured to control timing of each execution of the batch by the remote device” in combination with the rest of the claim is not taught by the prior art on record. Furthermore, the Remarks filed 08/022/2022 (pages 7-8), demonstrates that the combination of Weitfeld, Kessler and Mishra does not recite all the limitations as needed in the claim. Similar limitations to claim 1 also recited in claim 13, lines 5-10, claim 17 last 3 lines, and claim 27 last 4 lines.  Thus claims 1-30 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references indicate the current state of the art: US 20160224489 A1, US 20160259702 A1, and US 20170075852 A12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184